Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 3,4,5,8,9,10,11,13,14,17,18,19,20,21 are pending.
Claims 2,6,7,12,15,16 are canceled.
Claims 1, 3,4,5,8,9,10,11,13,14,17,18,19,20,21 are rejected.

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1,8,9,10,11,20,21 are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claim 1,8,9,10,11,19,20 of co-pending Application No. 17029853 in view of Kittichokechai (WO 2021/206622 A1) hereinafter Kitti.
This is a provisional non-statutory double patenting rejection.
Although the claims at issue are not identical, they are not patentably distinct from each other because the tuples represent one or more pairs. The difference between the claims does not amount to more than an obvious variant of the same inventive concept.

This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Instant application 17029831 claim 1
Co-pending 17029853 claim 1
A method for monitoring a physical downlink control channel (PDCCH), by a user equipment (UE), the method comprising
A method for monitoring a physical downlink control channel (PDCCH) by a user equipment (UE), the method comprising:
reporting capability information indicating a plurality of pairs, 
reporting capability information indicating a first set of pairs and a second set of one or more tuples,
wherein each of the plurality of pairs indicates a unique combination of serving cells configured for per-slot and per-span monitoring that the UE is capable of supporting;
wherein each pair of the first set indicates a unique combination of serving cells configured for per-slot monitoring and serving cells configured for per-span monitoring that the UE is capable of supporting,
receiving an indication in response to the capability information;
receiving, in response to the capability information,
determining a pair of values based on the indication, wherein a first value in the pair of values is a maximum number of serving cells configured for per-slot monitoring, and a second value in the pair of values is a maximum number of serving cells configured for per-span monitoring;
a first pair of values for the MCG and a second pair of values for the SCG, wherein a first value in each of the first and second pairs of values is a maximum number of serving cells configured for per-slot monitoring, and a second value in each of the first and second pairs of values is a maximum number of serving cells configured for per-span monitoring;
determining a monitored candidate limit per slot based on the first value in the pair of values;
determining, for each of the MCG and the SCG, a monitored candidate limit per slot based on the first value in each of the first and second pairs of values;
determining a monitored candidate limit per span based on the second value in the pair of values.
determining, for each of the MCG and the SCG, a monitored candidate limit per span based on the second value in each of the first and second pairs of values.


Claim 1 of Co-pending 17029853 does not expressly teach MCG and SCG however Kitti from a similar field of endeavor field of endeavor teaches MCG and SCG (Kitti [0045] [0047] Pcell i.e. MCG and Scell i.e. SCG and monitoring of PDCCH per span basis).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Kitti and the teaching 17029853 to use an indication to indicate a limit to a Ue. Because Kitti teaches a method a for increase PDCCH monitoring capability thus providing efficient spectrum utilization (Kitti [0004]).
The combination of Co-pending 17029853 and Kitti teaches all the limitation of parent claim 1, Co-pending application teaches 
Instant application 17029831 claim 8
Co-pending 17029853 claim 8
wherein:
the monitored candidate limit per slot is determined based on a number of cells configured for per-slot monitoring, a per-slot candidate single cell limit, a subcarrier spacing (SCS) configuration, and a number of cells scheduled with the SCS configuration; and
the monitored candidate limit per span is determined based on a number of cells configured for per-span monitoring, a per-span candidate single cell limit, an SCS configuration, and the number of cells scheduled with the SCS configuration.
wherein:
the monitored candidate limit per slot is determined based on a number of cells configured for per-slot monitoring, a per-slot candidate single cell limit, a subcarrier spacing (SCS) configuration, and a number of cells scheduled with the SCS configuration; and
the monitored candidate limit per span is determined based on a number of cells configured for per-span monitoring, a per-span candidate single cell limit, an SCS configuration, and the number of cells scheduled with the SCS configuration.





The combination of Co-pending 17029853 and Kitti teaches all the limitation of parent claim 1, Co-pending application teaches 

Instant application 17029831 claim 9
Co-pending 17029853 claim 9
wherein the capability information is reported on at least one of a per-UE basis, a per-band basis, a per-band combination basis, a per-feature set basis, and a per-feature set, per-component carrier basis.
wherein the capability information is reported on at least one of a per-UE basis, a per-band basis, a per-band combination basis, a per-feature set basis, and a per-feature set, per-component carrier basis.


The combination of Co-pending 17029853 and Kitti teaches all the limitation of parent claim 1, Co-pending application teaches 

Instant application 17029831 claim 10
Co-pending 17029853 claim 10
wherein reporting the capability information comprises:
determining a plurality of feature groups for a monitoring behavior of the UE;
determining a feature group from the plurality of feature groups based on a predetermined guideline; and
reporting the capability information for the determined feature group.
wherein reporting the capability information comprises:
determining a plurality of feature groups for a monitoring behavior of the UE;
determining a feature group from the plurality of feature groups based on a predetermined guideline; and
reporting the capability information for the determined feature group.



Instant application 17029831 claim 11
Co-pending 17029853 claim 11
receiving, from a user equipment (UE),
receiving, from a user equipment (UE),
capability information indicating a plurality of pairs,
capability information indicating a first set of one or more pairs and a second set of one or more tuples
wherein each pair of the plurality of pairs indicates a unique combination of serving cells configured for per-slot and per-span monitoring that the UE is capable of supporting;
wherein each pair of the first set indicates a unique combination of serving cells configured for per-slot monitoring and serving cells configured for per-span monitoring that the UE is capable of supporting,
providing an indication, in response to the capability information, that enables the UE to determine a pair of values,
providing a first pair of values for the MCG and a second pair of values for the SCG, in response to the capability information,
wherein a first value in the pair of values is a maximum number of serving cells configured for per-slot monitoring, and a second value in the pair of values is a maximum number of serving cells configured for per-span monitoring,
wherein a first value in each of the first and second pairs of values is a maximum number of serving cells configured for per-slot monitoring, and a second value in each of the first and second pairs of values is a maximum number of serving cells configured for per-span monitoring,
wherein a monitored candidate limit per slot is determined based on the first value in the pair of values,
wherein a monitored candidate limit per slot is determined for each of the MCG and the SCG based on the first value in each of the first and second pairs of values,
wherein a monitored candidate limit per span is determined based on the second value in the pair of values.
wherein a monitored candidate limit per span is determined for each of the MCG and the SCG based on the second value in each of the first and second pairs of values.


Claim 11 of Co-pending 17029853 does not expressly teach MCG and SCG however Kitti from a similar field of endeavor field of endeavor teaches MCG and SCG (Kitti [0045] [0047] Pcell i.e. MCG and Scell i.e. SCG and monitoring of PDCCH per span basis).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Kitti and the teaching 17029853 to use an indication to indicate a limit to a Ue. Because Kitti teaches a method a for increase PDCCH monitoring capability thus providing efficient spectrum utilization (Kitti [0004]).

Instant application 17029831 claim 20
Co-pending 17029853 claim 19
A user equipment (UE) comprising:
A user equipment (UE) comprising:
a processor;
a processor;
and
a non-transitory computer readable storage medium storing instructions that, when executed, cause the processor to:
and a non-transitory computer readable storage medium storing instructions that, when executed, cause the processor to:
report capability information indicating a plurality of pairs,
	report capability information indicating a first set of one or more pairs and a second set of one or more tuples,
wherein each pair of the plurality of pairs indicates a unique combination of serving cells configured for per-slot and per-span monitoring that the UE is capable of supporting;
wherein each pair of the first set indicates a unique combination of serving cells configured for per-slot monitoring and serving cells configured for per-span monitoring that the UE is capable of supporting,
receive an indication in response to the capability information;
receive, in response to the capability information, a first pair of values for the MCG and a second pair of values for the SCG,
determine a pair of values based on the indication
a first pair of values for the MCG and a second pair of values for the SCG,
wherein a first value in the pair
of values is a maximum number of serving cells configured for per-slot monitoring, and a
second value in the pair of values is a maximum number of serving cells configured for
per-span monitoring;
wherein a first value in each of the first and second pairs of values is a maximum number of serving cells configured for per-slot monitoring, and a second value in each of the first and second pairs of values is a maximum number of serving cells configured for per-span monitoring;
determine a monitored candidate limit per slot based on the first value in the pair of values;
determine, for each of the MCG and the SCG, a monitored candidate limit per slot based on the first value in each of the first and second pairs of values
determine a monitored candidate limit per span based on the second value in the pair of values.
determine, for each of the MCG and the SCG, a monitored candidate limit per span based on the second value in each of the first and second pairs of values.


Claim 19 of Co-pending 17029853 does not expressly teach MCG and SCG however Kitti from a similar field of endeavor field of endeavor teaches MCG and SCG (Kitti [0045] [0047] Pcell i.e. MCG and Scell i.e. SCG and monitoring of PDCCH per span basis).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Kitti and the teaching 17029853 to use an indication to indicate a limit to a Ue. Because Kitti teaches a method a for increase PDCCH monitoring capability thus providing efficient spectrum utilization (Kitti [0004]).

Instant application 17029831 claim 21
Co-pending 17029853 claim 20
A base station (BS) comprising:
A base station (BS) comprising:
a processor;
a processor;
a non-transitory computer readable storage medium storing instructions that, when executed, cause the processor to:
and a non-transitory computer readable storage medium storing instructions that, when
executed, cause the processor to:
receive, from a user equipment (UE), capability information indicating a plurality of pairs
receive, from a user equipment (UE), capability information indicating a first set of one or more pairs and a second set of one or more tuples
wherein each pairs of the plurality of pairs indicates a unique combination of serving 
cells configured for per-slot and per-span monitoring that the UE is capable of supporting;
wherein each pair of the first set indicates a unique combination of serving cells configured for per-slot monitoring and serving cells configured for per-span monitoring that the UE is capable of supporting,
and provide an indication in response to the capability information that enables the UE to determine a pair of values,
 provide a first pair of values for the MCG and a second pair of values for the SCG, in response to the capability information,
wherein a first value in the pair of values is a maximum number of serving cells configured for per-slot monitoring, and a second value in the pair of values is a maximum number of serving cells configured for per-span monitoring,

wherein a monitored candidate limit per slot is determined based on the first value in the pair of values
wherein a first value in each of the first and second pairs of values is a maximum number of serving cells configured for per-slot monitoring, and a second value in each of the first and second pairs of values is a maximum number of serving cells configured for per-span monitoring,
wherein a monitored candidate limit per slot is determined for each of the MCG and the SCG based on the first value in each of the first and second pairs of values,
wherein a monitored candidate limit per span is determined based on the second value in the pair of values.
and wherein a monitored candidate limit per span is determined for each of the MCG and the SCG based on the second value in each of the first and second pairs of values.


Claim 20 of Co-pending 17029853 does not expressly teach MCG and SCG however Kitti from a similar field of endeavor field of endeavor teaches MCG and SCG (Kitti [0045] [0047] Pcell i.e. MCG and Scell i.e. SCG and monitoring of PDCCH per span basis).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Kitti and the teaching 17029853 to use an indication to indicate a limit to a Ue. Because Kitti teaches a method a for increase PDCCH monitoring capability thus providing efficient spectrum utilization (Kitti [0004]).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
Claims 1, 3,4,5,8,9,10,11,13,14,17,18,19,20,21 are allowable over the prior art of record.
As to claim 1, Zhou (US-PG-PUB 2021/0266831) teaches in fig. 7 Ue transmitting its capability on PDCCH monitoring. Furthermore Zhou teaches indicating a maximum number of per slot monitoring and maximum number of per span monitoring.
On the other hand Kitti teaches “determining a monitored candidate per slot based on the first value in the pair of value and determining a monitored candidate limit per span based on the second value in the pair of values see Kitti [0132]. Finally Hosseini et al. (US-PG-PUB 2021/0212075) fig. 3 and [0050] [0051] teaches a monitoring capability which is based on per span configuration.
However, none of the prior art of record alone or in combination disclosed or suggested combination specified in independent claims 1, 11, 20, 21. 
More specifically the allowable subject matter is described in paragraph [0036]- [0041]. 
Specifically to the other limitations with the combinations including: “reporting capability information indicating a plurality of pairs: wherein each pair of the plurality of pairs indicates a unique combination of serving cells configured for per-slot and per-span monitoring that the UE is capable of supporting;
receiving an indication in response to the capability information;
determining a pair of values based on the indication, wherein a first value in the pair of values is a maximum number of serving cells configured for per-slot monitoring, and a second value in the pair of values is a maximum number of serving cells configured for per-span monitoring:
determining a monitored candidate limit per slot based on the first value in the pair of values; and
determining a monitored candidate limit per span based on the second valine in the pair of values. “ 
Therefore, claim 1 is allowable over the prior art of record.
As to claim 11, Zhou (US-PG-PUB 2021/0266831) teaches in fig. 7 Ue transmitting its capability on PDCCH monitoring. Furthermore Zhou teaches indicating a maximum number of per slot monitoring and maximum number of per span monitoring.
On the other hand Kitti teaches “determining a monitored candidate per slot based on the first value in the pair of value and determining a monitored candidate limit per span based on the second value in the pair of values see Kitti [0132]. Finally Hosseini et al. (US-PG-PUB 2021/0212075) fig. 3 and [0050] [0051] teaches a monitoring capability which is based on per span configuration.
However, none of the prior art of record alone or in combination disclosed or suggested combination specified in independent claims 1, 11, 20, 21. 
More specifically the allowable subject matter is described in paragraph [0036]- [0041]. 
Specifically to the other limitations with the combinations including: “reporting capability information indicating a plurality of pairs: wherein each pair of the plurality of pairs indicates a unique combination of serving cells configured for per-slot and per-span monitoring that the UE is capable of supporting;
receiving an indication in response to the capability information;
determining a pair of values based on the indication, wherein a first value in the pair of values is a maximum number of serving cells configured for per-slot monitoring, and a second value in the pair of values is a maximum number of serving cells configured for per-span monitoring:
determining a monitored candidate limit per slot based on the first value in the pair of values; and
determining a monitored candidate limit per span based on the second valine in the pair of values. “ 
Therefore, claim 11 is allowable over the prior art of record.
As to claim 20, Zhou (US-PG-PUB 2021/0266831) teaches in fig. 7 Ue transmitting its capability on PDCCH monitoring. Furthermore Zhou teaches indicating a maximum number of per slot monitoring and maximum number of per span monitoring.
On the other hand Kitti teaches “determining a monitored candidate per slot based on the first value in the pair of value and determining a monitored candidate limit per span based on the second value in the pair of values see Kitti [0132]. Finally Hosseini et al. (US-PG-PUB 2021/0212075) fig. 3 and [0050] [0051] teaches a monitoring capability which is based on per span configuration.
However, none of the prior art of record alone or in combination disclosed or suggested combination specified in independent claims 1, 11, 20, 21. 
More specifically the allowable subject matter is described in paragraph [0036]- [0041]. 
Specifically to the other limitations with the combinations including: “reporting capability information indicating a plurality of pairs: wherein each pair of the plurality of pairs indicates a unique combination of serving cells configured for per-slot and per-span monitoring that the UE is capable of supporting;
receiving an indication in response to the capability information;
determining a pair of values based on the indication, wherein a first value in the pair of values is a maximum number of serving cells configured for per-slot monitoring, and a second value in the pair of values is a maximum number of serving cells configured for per-span monitoring:
determining a monitored candidate limit per slot based on the first value in the pair of values; and
determining a monitored candidate limit per span based on the second valine in the pair of values. “ 
Therefore, claim 20 is allowable over the prior art of record.
As to claim 21, Zhou (US-PG-PUB 2021/0266831) teaches in fig. 7 Ue transmitting its capability on PDCCH monitoring. Furthermore Zhou teaches indicating a maximum number of per slot monitoring and maximum number of per span monitoring.
On the other hand Kitti teaches “determining a monitored candidate per slot based on the first value in the pair of value and determining a monitored candidate limit per span based on the second value in the pair of values see Kitti [0132]. Finally Hosseini et al. (US-PG-PUB 2021/0212075) fig. 3 and [0050] [0051] teaches a monitoring capability which is based on per span configuration.
However, none of the prior art of record alone or in combination disclosed or suggested combination specified in independent claims 1, 11, 20, 21. 
More specifically the allowable subject matter is described in paragraph [0036]- [0041]. 
Specifically to the other limitations with the combinations including: “reporting capability information indicating a plurality of pairs: wherein each pair of the plurality of pairs indicates a unique combination of serving cells configured for per-slot and per-span monitoring that the UE is capable of supporting;
receiving an indication in response to the capability information;
determining a pair of values based on the indication, wherein a first value in the pair of values is a maximum number of serving cells configured for per-slot monitoring, and a second value in the pair of values is a maximum number of serving cells configured for per-span monitoring:
determining a monitored candidate limit per slot based on the first value in the pair of values; and
determining a monitored candidate limit per span based on the second valine in the pair of values. “ 
Therefore, claim 21 is allowable over the prior art of record.
Therefore 1,11,20,21 are allowable over the prior art of record and their dependent 
Claims 3,4,5,8,9,10, 13,14,17,18,19 are also allowable over the prior art of record.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VOSTER PREVAL whose telephone number is (571)272-4368. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VOSTER PREVAL/Examiner, Art Unit 2412                        

/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412